 ROOFERS LOCAL 20 (JABRAL, INC )147United Union of Roofers, Waterproofers and AlliedWorkers, Local No. 20 and 20B and Jabral, In-corporated and Bricklayers and Allied Crafts-men Union, Local No. 4, AFL-CIO.' Case 17-CD-30719 September 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, following a chargefiled by Jabral, Incorporated, the Employer, alleg-ing that the United Union of Roofers, Water-proofers and Allied Workers, Local No 20 and20B had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with anobject of forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by the Bricklayers andAllied Craftsmen Union, Local No 4, AFL-CIOPursuant to notice, a hearing was held beforeHearing Officer Daniel L Hubbel on 26 June 1984The Employer and Bricklayers appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issue 2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error They are affirmedOn the entire record in this proceeding, theBoard makes the following findingsI THE BUSINESS OF THE EMPLOYERThe Employer is a Missouri corporation engagedin the installation and application of caulking, wa-terproofing, and restoration material on new andrestored buildings It annually sells more than$50,000 worth of goods and services to customerslocated outside the State of Missouri and hasannual gross revenues in excess of $500,000 TheEmployer concedes and we find that it is engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein' The names of the parties appear as amended at the hearing2 The Respondent did not participate in the hearingII THE LABOR ORGANIZATIONS INVOLVEDThe United Union of Roofers, Waterproofersand Allied Workers, Local No 20 and 20B, andthe Bricklayers and Allied Craftsmen Union, LocalNo 4, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the ActIII THE DISPUTEA Facts and BackgroundThe Employer, a subcontractor on the construc-tion of the Cass County Information Center, Ham-sonville, Missouri, is engaged in caulking, water-proofing, and masonry restoration It has been as-signed the job of waterproofing foundation wallsand caulking exterior frames and exposed masonrysurfaces at the Cass County jobsite The Employerhas traditionally used employees represented by theBricklayers to perform this workAbout 8 May 1984 the Employer's vice presi-dent, Leonard James Mills, received a telephonecall from Burley Rogers, business agent for Roof-ers Local 20 and 20B Rogers advised Mills thatthe below grade waterproofing job belonged tomembers of the Roofers and asked Mills to put theRoofers on the job Mills responded that he wasnot aware the Roofers had claimed the work andthat he would have to checkThe following day Rogers delivered to Mills anumber of decisions of the Impartial JurisdictionalDisputes Board assigning waterproofing work tomembers of the Roofers Rogers again asked thatthe Roofers be put on the Cass County project andMills told him that he would have to talk to theBricklayers and the Builders AssociationOn 15 May 1984 the Employer began workusing the Bricklayers, a Roofers picket arrived, andall other craftsmen walked off their jobsThe Employer completed the work for the dayat 12 p m and has not, to date, returned It is esti-mated that 10 to 12 additional man-days are neededto complete the work on the projectB The Work in DisputeThe work in dispute, as amended at the hearing,is described as "the application of waterproofingand dampproofing, applying a liquid urethanemembrane to below grade concrete and roofdeck "33 The work in dispute set forth in the notice of hearing Included,caulking exposed door frames and interior doors and entryways ' Atthe hearing an amendment deleted this language caulking work is not indispute272 NLRB No 31 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Contentions of the PartiesThe Employer and the Bricklayers assert that thedisputed work should be assigned to employeesrepresented by the Bricklayers on the basis of a'longstanding collective-bargaining relationship, theEmployer's past practice and preference, the areapractice, and the special skills of the bricklayers ac-quired through on-the-job training..The Respondent's claim to the disputed work ap-pears to be premised on prior decisions of the Im-partial Jurisdictional Disputes Board.D. Applicability of the StatuteBefore the Board may proceed with a determina:tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on wmethod for the voluntary adjustment of the dis-pute.It is clear that the Roofers claimed the work indispute and did in fact picket the Cass County job-site with the object of forcing the reassignment ofwork from employees represented by the Bricklay-ers to employees represented by the Roofers.The Roofers apparently rely on the decisions ofthe Impartial Jurisdictional Disputes Board. How-ever, no evidence has been adduced that the Em-ployer is bound to that procedure. Indeed, the Em-ployer has asserted that it is not a signatory to anyagreement providing for the submission of disputesto the Impartial Jurisdictional Board.On the basis of the entire record, we concludethat there is reasonable cause to believe that theRoofers has violated Section 8(b)(4)(D) of the Actand that there exists no agreed-upon method forthe voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,we find that this dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4 TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based oncommon sense and experience reached by balanc-ing the factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us.4 NLRB v Electrical Workers IBEW Local 1212 (Columbia Broadcast-ing), 364 US 573 (1961)5 Machinists Lodge 1743 (J A Jones Construction), 135 NLRB 1402(1962)1. Collective-bargaining agreementThe Employer is signatory to a Joint Agreementbetween the Builders Association of Missouri andLocal No. 4 Missouri and Local No. 18 Kansas ofthe Bricklayers and Allied Craftsmen, AFL-CIO.Article III of the agreement recognizes the Brick-layers as the exclusive bargaining agent for all em-ployees of the Employer who perform any type ofbuilding construction work which has historicallyand traditionally been performed by the membersof the Bricklayers and Allied Craftsmen in the geo-graphical area of the agreement. The work in dis-pute has been performed in the past by the Em-ployer's employees represented by the Bricklayers.The Employer does not have a contract with theRoofers. The collective-bargaining agreement be-tween the Employer and .tlie Bricklayers favors as-signment of the work in dispute to employees rep-resented by the Bricklayers.2. Employer and area practiceLeonard James Mills, vice president of the Em-ployer, testified that it has had a collective-bargain-ing relationship with Bricklayers Local No. 4 forapproximately 26 years. Mills stated that for thepast 8 years the Company has handled 6 to 15 jobsper year that require below grade waterproofingand that bricklayers have always performed thiswork. Mills stated that to the best of his knowledgeno other waterproofing companies in the KansasCity area have collective-bargaining agreementswith the Roofers. Despite some jurisdictional dis-putes, Mills stated that his competitors are usingbricklayers to perform the disputed work.Robert Thomas testified that he has been thebusiness agent for Bricklayers Local No. 4 for thepast 12 years. Thomas stated that in his experienceas business agent he has never known other con-tractors to assign the disputed work to anyone buthis members.We therefore find that this factor favors anaward to employees represented by the Bricklay-ers.3. Relative skillsThe record does not establish that either groupof employees can perform the disputed work betterthan the other. Therefore, this factor favors neithergroup of employees.4. Employer assignment and preferenceThe Employer assigned the work in dispute to,and prefers that it be performed by, employees rep-resented by the Bricklayers; this factor favors anaward to these employees. ROOFERS LOCAL 20 (JABRAL, INC )149ConclusionsUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees represented by the Bricklay-ers are entitled to perform the work in dispute Wereach this conclusion relying on the collective-bar-gaining agreement, employer and area practice, andthe Employer's assignment and preference Inmaking this determination, we are awarding thework in question to employees who are representedby the Bricklayers, but not to that Union or itsmembers The present determination is limited tothe particular controversy which gave rise to thisproceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute1 Employees of Jabral, Incorporated, who arerepresented by the Bricklayers and Allied Crafts-men Union, Local No 4, AFL-CIO, are entitled toperform the waterproofing of the foundation wallsat the Cass County Information Center jobsite atHarrisonville, Missouri2 The United Union of Roofers, Waterproofersand Allied Workers, Local No 20 and 20B, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Jabral, Incorporated,to assign the disputed work to employees repre-sented by that labor organization3 Within 10 days from the date of this Decisionand Determination of Dispute, the United Union ofRoofers, Waterproofers and Allied Workers, LocalNo 20 and 20B, shall notify the Regional Directorfor Region 17 in writing, whether it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination